Citation Nr: 1809955	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-31 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.  

2.  Entitlement to a disability rating higher than 10 percent for left hand gunshot wound residuals (muscle group IX).  

3.  Entitlement to a disability rating higher than 10 percent for left thigh gunshot wound residuals, anterior aspect, to include mild traumatic myositis, left hip (previously evaluated under 7805).  

4.  Entitlement to a disability rating higher than 10 percent for neurological residuals of the left upper extremity, status post gunshot wound of the left hand, with numbness of the left little finger associated with residuals of gunshot wound, left hand (Muscle Group IX).  

5.  Entitlement to individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2007 by a Department of Veterans Affairs (VA) Regional Office (RO) which denied, in pertinent part, service connection for an acquired psychiatric disorder, and a rating higher than 10 percent for the residual scars of a gunshot wound to the left thigh.  

In September 2010, the Veteran testified before a Veterans Law Judge at a Board hearing.  

In April 2011; the Board denied, inter alia, service connection for an acquired psychiatric disorder, and remanded the issue of a higher rating for the residual scars of a gunshot wound to the left thigh.  

The Veteran appealed the Board's April 2011 denial of service connection for an acquired psychiatric disability to the Court of Appeals for Veterans Claims (Court).  In November 2011 the parties filed a Joint Motion for Remand, and in December 2011, the Court granted the parties' November 2011 joint motion.  

In June 2012, the Board remanded the claim for service connection for an acquired psychiatric disorder to the RO for development pursuant to the parties' joint motion.

In a rating decision dated in January 2015, the RO granted a separate rating for residual scars of a gunshot wound to the left thigh with a rating of 20 percent effective December 20, 2004.

In a decision dated in March 2016, the Board denied a rating higher than 20 percent for residual scars of a gunshot wound to the left thigh; and remanded the issues of service connection for an acquired psychiatric disorder, and entitlement to TDIU, for further development.  

The Board also has jurisdiction over claims denied in a July 2015 rating decision, namely, a rating higher than 10 percent for gunshot wound residuals, left hand (muscle group IX); a rating higher than 10 percent for left upper extremity gunshot wound neurological residuals; a rating higher than 10 percent for left thigh gunshot wound residuals, anterior aspect, to include mild traumatic myositis, left hip (previously evaluated under 7805); and entitlement to TDIU.

In a letter dated October 4, 2017, the Board notified the Veteran that the September 2010 hearing judge was no longer with the Board.  

In a letter dated October 3, 2017 the Veteran's attorney advised that the Veteran did not want another Board Hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

service connection - psychiatric disorder 

The Veteran seeks service connection for a psychiatric disorder that he says began during active duty service, after witnessing the deaths of four fellow soldiers in a motor vehicle accident (MVA).  He asserts that he "got a medical discharge from the Army in Tacoma, Washington at Ft. Lewis in 1983 for psychiatric problems."  See April 2005 statement from Veteran.  See also June 28, 2017 private medical opinion, in which the psychologist averred "the Veteran's psychiatric symptoms were present when he was serving actively in the US Army."  (But see January 11, 1983 Report of Mental Status Evaluation, which contains the lone remark "free of psychiatric illness.").  

In correspondence dated in October 2017, the Veteran averred that he had sought mental health treatment from a private provider (Charity Hospital) on his 1983 separation from service because he did not know that, as a Chapter 13 release, he was eligible for VA services.  See October 16, 2017 statement from Veteran.  He added that he received psychiatric treatment at this facility from 1983 to 1996.  See also Veteran's report during a March 2017 VA psychiatric examination that he was hospitalized at Charity Hospital psyche unit in 1984, 1987, and 1991.  On remand a request should be made for those old mental health treatment records.

As for the alleged in-service MVA fatalities stressor, in a memo to file dated August 2, 2008 the RO stated that the Veteran had not provided sufficient information to enable verification by the service department.  In that memo the RO expressed that the Veteran had not responded to a VA letter dated April 21, 2008 requesting in service stressor information.  However, the Board notes that the Veteran has a history of homelessness, and so may not have received the April 2008 letter.  See, e.g., VA medical records dated in April and August 2008, advising that the Veteran was homeless.  

Since that time, the Veteran has submitted a stressor statement in which he alleges that in 1981 he witnessed a MVA in which 4 of his "very close friends" in his artillery unit were killed (see February 2017 Affidavit from Veteran), and in October 2017 the Veteran provided the first names of the four deceased soldiers.  See also March 10, 2010 VA Initial PTSD Intake Report, which documents the Veteran as reporting that one of the friends was decapitated and that the incident occurred "in Tacoma, Washington outside of Fort Lewis in 1981."  Moreover, a VA psychologist asserts that the Veteran's symptoms meet the criteria for a diagnosis of PTSD, and that the Veteran's PTSD is secondary to the Veteran's witnessing of motor vehicle fatalities in 1981.  See report of June 2, 2011 VA Psychological Assessment/Testing.  As the Veteran has provided more detail, the RO should again attempt to verify his alleged in-service stressor.  See VBA Adjudications Manual, M21-1. IV.ii.1.D.1.j. (last updated October 17, 2017).  A request should also be made for any civilian police record of the accident.  Then, and as there is definitely a record of trauma in line of duty during service (the December 1980 gunshot incident), the Veteran should be afforded a new VA examination.

increased rating -left hand and left thigh 

In June 2015 the Veteran underwent a VA muscles examination, as well as separate VA hand and VA thigh examinations, during which he complained of constant pain, and of flare-ups.  Physical examination found range of motion "abnormal or outside of normal range," and the examiner (a nurse practitioner) provided active range of motion test findings in the ensuing reports.  See June 8, 2015 VA hand examination report, p. 3; and June 8, 2015 VA hip-thigh examination report, p. 3.  However, those examinations were not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  See also Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that the examiner should "estimate the functional loss that would occur during flares").  Remand for a new examination to ascertain the severity of these service-connected weight bearing disabilities (including during flare-ups) is warranted.

increased rating - left upper extremity neurological residuals

In June 2015 the Veteran was afforded a VA peripheral nerves examination, during which he complained of constant severe pain and numbness in the left upper extremity and said that he was unable to do anything with his left hand.  According to the 2015 examiner, "the Veteran's left hand symptoms are all subjective and do not fit the anatomical distribution of any nerve."  The examiner added that the Veteran had had repeated normal nerve studies of the left upper extremity, and suggested that given the Veteran's psychiatric dysfunction  the Veteran's thoughts about his left hand were delusional.  See June 3, 2015 VA peripheral nerves examination report, p. 11.  However, the examiner acknowledged that her opinion was based on an old EMG testing, which was last done in 2013.  Moreover, according to another VA examiner, the Veteran had "worsening pain" in the left hand and "has difficulty manipulating objects with his L hand; he is unable to securely grasp his walker; he would have difficulty typing, holding objects, or using small tools."  See June 2015 VA muscle injuries examination report.  In light of said, and in order to afford the Veteran all reasonable doubt, the Veteran should be afforded a new examination.  

TDIU

Finally, a VA medical record dated September 15, 2011 advises that the Veteran has been on Social Security (SSA) disability since 2009.  A request should be made for those records.  38 C.F.R. § 3.159(c)(2).  The intertwined issue of entitlement to TDIU is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to verify the Veteran's alleged in-service stressor; that is, the 1981 MVA that caused the death of four soldiers in Tacoma, Washington; outside of Fort Lewis.

2.  Contact the appropriate civilian law enforcement agency for a copy of the 1981 police report in which 4 soldiers were killed (and at least one soldier beheaded) in an mva that occurred in Tacoma, Washington; outside of Fort Lewis. 

3.  Contact the Veteran for authorization, and then make a request for all of the Veteran's psychiatric treatment (including inpatient) records from Charity Hospital of New Orleans, dating from 1983 to 1996.

4.  Contact the SSA and request a copy of the Veteran's SSA disability records and associate them with the claims file.  

All efforts to obtain these records must be documented in the claims file.

5.  After completion of the foregoing, schedule the Veteran for a VA psychiatric (including PTSD) examination with regard to his service connection claim.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must discuss the Veteran's military and medical history, and current complaints and symptoms, with the Veteran and document the Veteran's assertions in the examination report.  

First, the examiner should identify the Veteran's current psychiatric disorder(s), including whether he meets the criteria for PTSD.

After clinical assessment, the examiner is requested to opine, for each psychiatric disorder found on examination or in prior medical records, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during active duty service or in the year after service, or is related to some incident of the Veteran's active duty service.

If PTSD is present, the examiner is also requested to provide an opinion as to whether the Veteran's PTSD is related to some incident of his service, to include the 1981 motor vehicle accident in which the Veteran's fellow soldiers were killed (if verified), and/or the December 1980 gunshot wound to the Veteran's left hand and thigh.

Additionally, the examiner should provide an opinion as to whether the Veteran has a psychiatric disorder that was caused by, or aggravated by, a service-connected gunshot wound residual disability.

Aggravation is an increase in severity beyond a temporary flare-up or the natural progress of the disease.

A rationale for all opinions reached must be provided. 

6.  Schedule the Veteran for an appropriate VA examination to ascertain the severity of his service-connected left thigh and left hand disabilities.

The examiner should report range of motion findings in degrees, on both active and passive range of motion testing, in weight bearing and nonweight-bearing circumstances, in the examination report.  

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares. 

7.  Schedule the Veteran for a VA neurological examination to ascertain the severity of his service-connected post gunshot wound neurological residuals of the left upper extremity.  All indicated testing, including EMG testing, should be done.  The examiner is then specifically requested to advise as to the severity of the left upper extremity nerve damage.

8.  Finally, readjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

